DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 14 is objected to because of the following informalities:  
Claim 14 states “the the extension board”, please delete the second ‘the’ in the previous statement.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 7, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zacharopoulos (US 6941599 B2). 
In regards to Claim 1, Zacharopoulos teaches: A couch top extension, comprising: an extension board (second table section 26 – Fig. 1 and 5) comprising a first section (left section of table section 26 – Fig. 5, including middle section having opening 78) and a second section (right section of table section 26 – Fig. 5) extending from the first section (Col 1 Lines 42-51 and Fig. 5), the first section having a varying shape profile (variation with or without the opening in Fig. 5 and Col 3 Lines 60-64) and the second section having a substantially uniform shape profile (right section of 26 in Fig. 5 and 6 is uniform) (see annotated Fig. 5.1 from Zacharopoulos).

    PNG
    media_image1.png
    464
    540
    media_image1.png
    Greyscale

Annotated Fig. 5.1 from Zacharopoulos

In regards to Claim 7, Zacharopoulos teaches: The couch top extension of claim 1, further comprising an attachment frame (see annotated Fig. 5.1 from Zacharopoulos) attached to the end of the first section of the extension board (see annotated Fig. 5.1 from Zacharopoulos), the attachment frame being configured to removably attach the extension board to a positioning device (Col 3 Lines 53-56).

In regards to Claim 20, Zacharopoulos teaches:  A couch top, comprising: an interface plate (54 – Fig. 3) configured for attachment to a positioning device (24 and Col 3 Lines 37-39); and an extension board (26 – Fig. 5) configured to removably couple with the interface plate (Fig. 15), wherein the extension board (26 – Fig. 5) comprises a first section adjacent to the interface plate and a second section extending from the first section (see annotated Fig. 5 vs. Fig. 15 from Zacharopoulos below), wherein the first section has a varying shape profile (variation with or without the opening in Fig. 5 and Col 3 Lines 60-64) and the second section having a substantially uniform shape profile (right section of 26 in Fig. 5 and 6 is uniform) (see annotated Fig. 5.1 from Zacharopoulos).

    PNG
    media_image2.png
    692
    583
    media_image2.png
    Greyscale

Annotated Fig. 5 vs. Fig. 15 from Zacharopoulus 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharopoulos (US 6941599 B2) in view of Dinkler (WO 9911176 A1).
In regards to Claim 2, Zacharopoulos teaches: The couch top extension of claim 1, wherein the extension board has a first end surface adjacent to the first section (see annotated Fig. 5.1 from Zacharopoulos), and the cross-sections of the second section of the extension board have a substantially uniform area (second section shown in Fig. 6 is uniform in shape and area), 
but does not teach, and wherein the cross-sections of the first section of the extension board increase in area towards the first end surface.
Dinkler et al. teaches: and wherein the cross-sections of the first section of the extension board increase in area towards the first end surface (see annotated Fig. 9.1 from Dinkler et al. AND note #1 below).
Note #1: It would have been an obvious matter of design choice to adjust the cross section to be a certain size and shape, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulus with these aforementioned teachings of Dinkler to have incorporated a specified increase in area towards a first end as a change in size as specified above involves only minor modification and would not alter or change the intended function except in a design patent. As such, there is no inventive feature with modifying the area to be increased within a certain region of the surface as a larger support surface is commonly found for different size users for example, a child vs. an adult. 

    PNG
    media_image3.png
    281
    641
    media_image3.png
    Greyscale

Annotated Fig. 9.1 from Dinkler
In regards to Claim 3, Zacharopoulos teaches: The couch top extension of claim 1, wherein the first and second sections are in the form of an integral unit (see annotated Fig. 5.1 from Zacharopoulos),
but does not teach, comprising an outer layer constructed from carbon fiber or Kevlar fiber and a body of a low-density material sandwiched between the outer layer.
Dinkler et al. teaches comprising an outer layer (Fig. 4, carbon graphite) constructed from carbon fiber or Kevlar fiber and a body of a low-density material (Fig. 4, laminated construction with a center layer of mahogany between two outer layers of carbon graphite) sandwiched between the outer layer (Fig. 4) (see note #2 below).
Note #2: It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a specified material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Dinkler et al. to have incorporated a specified material in the form of layers as a change in material is considered common within the field of surgical tables used in the treatment of patients, as such a variety of materials are widely used within the field of endeavor as carbon fiber or Kevlar fiber may have specified material properties that may be beneficial such as a strength to weight ratio. 

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharopoulos (US 6941599 B2), in view of Dinkler (WO 9911176 A1), and further in view of Coppens et al. (US 20070214570 A1).
In regards to Claim 4, Zacharopoulos teaches: The couch top extension of claim 3, 
but does not teach, wherein the outer layer is constructed from Kevlar fiber, and the couch top extension further comprises an antenna on a top surface of the extension board. 
Coppens et al. teaches: wherein the outer layer is constructed from Kevlar fiber (Para 0005), and the couch top extension further comprises an antenna on a top surface of the extension board (Para 0005 – “and other devices to the end and sides of the patient table top”, and see note #3 below).
Note #3: The antenna is considered a common device that could be attached at one of the ends or sides of a table as it is a widely used and common feature for medical devices.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Coppens for the purpose of incorporating accessory components such as the antenna as stated from Coppens as it is considered an extension from the top surface. Antennas used for signaling in medical devices or in particular beds for specific locations are commonly incorporated into the top surface of the table top.
Additionally, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Dinkler et al. to have incorporated a specified material in the form of layers as a change in material is considered common within the field of surgical tables used in the treatment of patients, as such a variety of materials are widely used within the field of endeavor as carbon fiber or Kevlar fiber may have specified material properties that may be beneficial such as a strength to weight ratio. 

	Claims 5-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharopoulos (US 6941599 B2) in view of Iustin (US 20080154124 A1).
In regards to Claim 5, Zacharopoulos teaches: The couch top extension of claim 1, 
but does not teach, further comprising one or more identifiers capable of providing a detectable signal indicative of an identification of the extension board.
Iustin et al. teaches: comprising one or more identifiers (14 – Fig. 1a) capable of providing a detectable signal (Para 0003 – “The transmitter transmits an electromagnetic signal at a specified frequency which is received at a plurality of receiving elements in the receiver.”) indicative of an identification of the extension board (8 circles shown on receiver 13 – Fig. 1a).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Iustin with the motivation of incorporating an identifier as receiving elements are widely found within the field of endeavor and as currently stated can be interpreted as any signal that creates an identity, as such greater control or safety would be two products of incorporating a signal or identifier to an extension. Signals of all sorts are commonly found in moving devices such as medical devices that involve changing direction or position.

In regards to Claim 6, Zacharopoulos teaches: The couch top extension of claim 5, 
but does not teach, wherein the one or more identifiers comprise an array of magnetic elements arranged in a predetermined pattern capable of generating electromagnetic field signals detectable by an array of sensing elements.
Iustin et al. teaches: wherein the one or more identifiers comprise an array of magnetic elements (Para 0081 and Para 0088) arranged in a predetermined pattern (Para 0088 – “are arranged along the first axis may also be a second detection unit that is disposed along the second axis”) capable of generating electromagnetic field signals detectable by an array of sensing elements (Para 0123/0128).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Iustin with the motivation of incorporating a magnetic aspect as medical devices commonly incorporate attributes that have attractive and repulsive forces. Additionally, it is a well known and common attribute that magnetism is a produced force by moving electric charges, as such there is no inventive feature with utilizing a magnetic field to detect sensing elements. 

In regards to Claim 10, Zacharopoulos teaches: A couch top extension, comprising: an extension board (second table section 26 – Fig. 1 and 5), 
but does not teach, comprising one or more identifiers capable of providing a detectable signal indicative of an identification of the extension board.
Iustin et al. teaches: comprising one or more identifiers (14 – Fig. 1a) capable of providing a detectable signal (Para 0003 – “The transmitter transmits an electromagnetic signal at a specified frequency which is received at a plurality of receiving elements in the receiver.”) indicative of an identification of the extension board (8 circles shown on receiver 13 – Fig. 1a).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Iustin with the motivation of incorporating an identifier as receiving elements are widely found within the field of endeavor and as currently stated can be interpreted as any signal that creates an identity, as such greater control or safety would be two products of incorporating a signal or identifier to an extension. Signals of all sorts are commonly found in moving devices such as medical devices that involve changing direction or position.

In regards to Claim 11, Zacharopoulos teaches: The couch top extension of claim 10, 
but does not teach, wherein the one or more identifiers comprise an array of magnetic elements arranged in a predetermined pattern capable of generating electromagnetic field signals detectable by an array of sensing elements.
Iustin et al. teaches: wherein the one or more identifiers comprise an array of magnetic elements (Para 0081 and Para 0088) arranged in a predetermined pattern (Para 0088 – “are arranged along the first axis may also be a second detection unit that is disposed along the second axis”) capable of generating electromagnetic field signals detectable by an array of sensing elements (Para 0123/0128).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Iustin with the motivation of incorporating a magnetic aspect as medical devices commonly incorporate attributes that have attractive and repulsive forces. Additionally, it is a well-known and common attribute that magnetism is a produced force by moving electric charges, as such there is no inventive feature with utilizing a magnetic field to detect sensing elements. 

In regards to Claim 12, Zacharopoulos teaches: The couch top extension of claim 11, 
but does not teach wherein the array of magnetic elements is disposed adjacent to an end surface of the extension board.
Iustin et al. teaches: wherein the array of magnetic elements (Para 0081 and Para 0088)  is disposed adjacent to an end surface of the extension board (disposed at either end in a patterned arrow -see Fig. 1a/1b).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Iustin with the motivation of incorporating a magnetic aspect as medical devices commonly incorporate attributes that have attractive and repulsive forces. Additionally, it is a well-known and common attribute that magnetism is a produced force by moving electric charges, as such there is no inventive feature with utilizing a magnetic field to detect sensing elements. 

In regards to Claim 13, Zacharopoulos teaches: The couch top extension of claim 10, further comprising an attachment frame frame (see annotated Fig. 5.1 from Zacharopoulos) attached to an end surface of the extension board frame (see annotated Fig. 5.1 from Zacharopoulos), the attachment frame being configured to removably attach the extension board to a positioning device (Col 3 Lines 53-56).


	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharopoulos (US 6941599 B2) in view of Wilson et al. (US 20130312184 A1).
In regards to Claim 8, Zacharopoulos teaches: The couch top extension of claim 1, further comprising an indexing rail (see annotated Fig. 5.2 from Zacharopoulos) along a lateral side of the the extension board (see annotated Fig. 5.2 from Zacharopoulos), 
but does not teach, wherein the indexing rail is constructed from a material comprising a polyurethane or an epoxy polymer.
Wilson et al. teaches: wherein the indexing rail is constructed from a material comprising a polyurethane or an epoxy polymer. (Para 0038 -“The frame serves to support the various other components making up the body member 24. In accordance with a preferred embodiment of this invention the frame 50 is formed of a strong and rugged material like that of frame 26, but other suitable materials can be used as well.”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Wilson et al. with the motivation of incorporating a specified material as polymers and polyurethane are widely found in the field of endeavor as the material has specific properties of added strength making the product more strong and rugged. Additionally, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

    PNG
    media_image4.png
    405
    496
    media_image4.png
    Greyscale

Annotated Fig. 5.2 from Zacharopoulos

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharopoulos (US 6941599 B2) in view of Ahn (US 20090129556).
In regards to Claim 9, Zacharopoulos teaches: The couch top extension of claim 1, 
but does not teach, further comprising a load sensing device for detecting the weight of a load on the couch top extension.
Ahn teaches: further comprising a load sensing device (18 – Fig. 2) for detecting the weight of a load on the couch top extension (Para 0102).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Ahn with the motivation of incorporating a weight or load sensing device as determining the weight of a patient is commonly used to add improved diagnostic capabilities to monitor and track patients’ weights. 

	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharopoulos (US 6941599 B2), in view of Iustin (US 20080154124 A1), and further in view of Wilson et al. (US 20130312184 A1).
In regards to Claim 14, Zacharopoulos teaches: The couch top extension of claim 13, further comprising an indexing rail (see annotated Fig. 5.2 from Zacharopoulos) along a lateral side of the the extension board (see annotated Fig. 5.2 from Zacharopoulos),
but does not teach,  the indexing rail being constructed from a material comprising a polyurethane or an epoxy polymer.
Wilson et al. teaches: wherein the indexing rail is constructed from a material comprising a polyurethane or an epoxy polymer. (Para 0038 -“The frame serves to support the various other components making up the body member 24. In accordance with a preferred embodiment of this invention the frame 50 is formed of a strong and rugged material like that of frame 26, but other suitable materials can be used as well.”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Wilson et al. with the motivation of incorporating a specified material as polymers and polyurethane are widely found in the field of endeavor as the material has specific properties of added strength making the product more strong and rugged. Additionally, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

In regards to Claim 15, Zacharopoulos teaches: The couch top extension of claim 14, wherein the extension board comprises a first section (left section of table section 26 – Fig. 5, including middle section having opening 78) and a second section (right section of table section 26 – Fig. 5) extending from the first section (Col 1 Lines 42-51 and Fig. 5), the first section having a varying shape profile (variation with or without the opening in Fig. 5 and Col 3 Lines 60-64) and the second section having a substantially uniform shape profile (right section of 26 in Fig. 5 and 6 is uniform) (see annotated Fig. 5.1 from Zacharopoulos).

	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharopoulos (US 6941599 B2), in view of Iustin (US 20080154124 A1), in view of Wilson et al. (US 20130312184 A1), and further in view of Dinkler (WO 9911176 A1).
In regards to Claim 16, Zacharopoulos teaches:  The couch top extension of claim 15, and the cross-sections of the second section of the extension board have a substantially same area (second section shown in Fig. 6 is uniform in shape and area).
but does not teach, wherein the cross-sections of the first section of the extension board increase in area towards the end surface.
Dinkler et al. teaches: wherein the cross-sections of the first section of the extension board increase in area towards the end surface (see annotated Fig. 9.1 from Dinkler et al. AND note #1 below).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulus with these aforementioned teachings of Dinkler to have incorporated a specified increase in area towards a first end as a change in size as specified above involves only minor modification and would not alter or change the intended function except in a design patent. As such, there is no inventive feature with modifying the area to be increased within a certain region of the surface as a larger support surface is commonly found for different size users for example, a child vs. an adult.

In regards to Claim 17, Zacharopoulos teaches:  The couch top extension of claim 16, wherein the first and second sections are in the form of an integral unit (see annotated Fig. 5.1 from Zacharopoulos), 
but does not teach, comprising an outer layer constructed from carbon fiber or Kevlar fiber and a body of a low-density material sandwiched between the outer layer.
Dinkler et al. teaches comprising an outer layer (Fig. 4, carbon graphite) constructed from carbon fiber or Kevlar fiber and a body of a low-density material (Fig. 4, laminated construction with a center layer of mahogany between two outer layers of carbon graphite) sandwiched between the outer layer (Fig. 4) (see note #2 below).
Note #2: It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a specified material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Dinkler et al. to have incorporated a specified material in the form of layers as a change in material is considered common within the field of surgical tables used in the treatment of patients, as such a variety of materials are widely used within the field of endeavor as carbon fiber or Kevlar fiber may have specified material properties that may be beneficial such as a strength to weight ratio.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharopoulos (US 6941599 B2), in view of Iustin (US 20080154124 A1), in view of Wilson et al. (US 20130312184 A1), in view of Dinkler (WO 9911176 A1), and further in view of Coppens et al. (US 20070214570 A1).
In regards to Claim 18, Zacharopoulos teaches:  The couch top extension of claim 17, 
but does not teach, wherein the outer layer is constructed from Kevlar fiber, and the couch top extension further comprises an antenna on a top surface of the extension board.
Coppens et al. teaches: wherein the outer layer is constructed from Kevlar fiber (Para 0005), and the couch top extension further comprises an antenna on a top surface of the extension board (Para 0005 – “and other devices to the end and sides of the patient table top”, and see note #3 below).
Note #3: The antenna is considered a common device that could be attached at one of the ends or sides of a table as it is a widely used and common feature for medical devices.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Coppens for the purpose of incorporating accessory components such as the antenna as stated from Coppens as it is considered an extension from the top surface. Antennas used for signaling in medical devices or in particular beds for specific locations are commonly incorporated into the top surface of the table top.
Additionally, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Dinkler et al. to have incorporated a specified material in the form of layers as a change in material is considered common within the field of surgical tables used in the treatment of patients, as such a variety of materials are widely used within the field of endeavor as carbon fiber or Kevlar fiber may have specified material properties that may be beneficial such as a strength to weight ratio. 

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharopoulos (US 6941599 B2), in view of Iustin (US 20080154124 A1), and further in view of Ahn (US 20090129556).
In regards to Claim 19, Zacharopoulos teaches:  The couch top extension of claim 10, 
but does not teach, further comprising a load sensing device for detecting the weight of a load on the couch top extension.
Ahn teaches: further comprising a load sensing device (18 – Fig. 2) for detecting the weight of a load on the couch top extension (Para 0102).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zacharopoulos with these aforementioned teachings of Ahn with the motivation of incorporating a weight or load sensing device as determining the weight of a patient is commonly used to add improved diagnostic capabilities to monitor and track patients’ weights.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/19/2022